Citation Nr: 0827713	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin 
disability/skin problems, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a psychiatric 
disability/psychiatric problems, to include insomnia and 
memory loss, to include as due  to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for a stomach 
condition/gastrointestinal symptoms, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1980 to September 
1992, to include service in Southwest Asia from August 1990 
to March 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO denied service connection for urticaria, claimed as 
skin condition, depression, to include insomnia and memory 
loss, stomach condition, and headaches.  The veteran filed a 
notice of disagreement (NOD) in May 2006, and the RO issued a 
statement of the case (SOC) in July 2006.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2006.

In February 2008, the veteran and a friend testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

The Board's review of the record reveals that further RO 
action on each claim is warranted.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent prior to December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1)(i) (2007).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.317(a), (b) (2007).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f) (West 2002 & Supp. 2008); 38 C.F.R. § 3.317(d) 
(2007).  In this case, the veteran served in the Southwest 
Asia theater of operations from August 1990 to March 1991.  
Consequently, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.

The veteran's January 2005 claims were for service connection 
for skin condition, insomnia, stomach condition, depression, 
headaches, and memory loss.  Signs or symptoms that may be 
manifestations of undiagnosed illness or a chronic multi-
symptom illness include unexplained rashes or other 
dermatological signs or symptoms, headache, 
neuropsychological signs or symptoms, sleep disturbances, and 
gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117(g) 
(West 2002 & Supp. 2008).  However, the veteran did not claim 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.317, and the RO adjudicated each claim in the rating 
decision and SOC on a direct incurrence basis only.

During the Board hearing, the veteran's representative raised 
the matter of the veteran's entitlement to service connection 
under the provisions of 38 C.F.R. § 3.317.  See Transcript, 
p. 17.  As the veteran is a Persian Gulf war veteran who 
claimed service connection for symptoms listed in 38 C.F.R. 
§ 3.317, the Board finds that the issue of service connection 
pursuant to 38 C.F.R. § 3.317 has been raised with regard to 
each claim, and each claim has been recharacterized 
accordingly.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (the Board must review all issues reasonably raised 
from a liberal reading of all documents in the record).  In 
addition, the RO should address this theory of entitlement in 
the first instance, thus warranting remand of each claim.  
See Robinson v. Mansfield, 21 Vet. App. 545 (2007) (separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims).

Moreover, during the hearing, the veteran's representative 
requested that the veteran be afforded a VA examination.  See 
Transcript, p. 17.  The veteran has not been afforded a 
Persian Gulf War protocol examination or a VA examination in 
connection with any of his current service connection claims.  
Given the veteran's Persian Gulf War service, the skin and 
psychiatric symptoms described in the post-service medical 
records, and his competent testimony regarding headaches and 
gastrointestinal symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), the Board finds that a VA examination in 
connection with these claims is warranted.  The Board notes 
that guidelines for disability examinations for Gulf War 
Veterans have been issued in an Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98- 010).

Under these circumstances, the Board finds that further 
efforts to procure the necessary examination(s), consistent 
with the above-noted legal authority, is warranted.

The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, may well result 
in denial of the claim(s) (as the original claim(s) for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of such examination(s) sent to the veteran by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for 
skin disability, psychiatric disability, stomach condition, 
and headaches, each to include symptomatology as due to 
undiagnosed illness or other qualifying chronic disability.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).   The RO should explain the 
type of evidence that is the veteran's ultimate 
responsibility to submit.  The RO should also ensure that its 
notice to the veteran meets the requirements of the 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating each claim on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for skin 
disability, psychiatric disability, 
stomach condition, and headaches, each to 
include symptomatology due to undiagnosed 
illness or other qualifying chronic 
disability.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA Gulf War protocol examination, by a 
physician, at an appropriate VA medical 
facility. 

Such examination should conform to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies (to include psychological 
testing) should be accomplished (with all 
findings made available to the primary 
physician prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of skin signs or symptoms, 
neuropsychological signs or symptoms, 
gastrointestinal signs or symptoms, and 
headaches, and state what precipitates 
and what relieves them.

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the veteran's 
complaints or symptoms are attributable 
to a known diagnostic entity.  If there 
is a known diagnosis that can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the diagnosed disability was incurred in 
or aggravated by service.

d.  If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  In such 
instance, the primary examiner should 
provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine if 
the veteran's skin, neuropsychological, 
gastrointestinal, or headache symptoms 
can be attributed to a known clinical 
diagnosis.  If the veteran's symptoms are 
attributable to a known clinical 
diagnosis, the specialist should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

e.  All examination findings, along with 
the complete rationale for each 
conclusion reached and opinion expressed 
(to include citation to specific evidence 
and/or medical authority, as appropriate) 
should be set forth in a typewritten 
report.


4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the expanded claims 
on appeal, to include pursuant to 
38 U.S.C.A. § 1117, in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).




